     Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 1 of 9 PAGEID #: 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NICOLE TAYLOR,                                   Case No.: 2:20-cv-04559

               Plaintiff,                        COMPLAINT AND DEMAND FOR
                                                 JURY TRIAL FOR VIOLATIONS OF:
v.
                                                  1. Telephone Consumer Protection
JPMORGAN CHASE BANK,                                 Act, 47 U.S.C. §227
                                                  2. Georgia Fair Business Practices Act,
               Defendant.                            Ga. Code §10-1-393 et seq.
                                                  3. Invasion of Privacy- Intrusion Upon
                                                     Seclusion


                   COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Nicole Taylor (“Nicole”), by and through her attorneys, alleges the

following against Defendant JPMorgan Chase Bank (“Chase”).

                                   INTRODUCTION

        1.     Count I of Nicole’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly

regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

prerecorded messages, and delegates rulemaking authority to the Federal Communications

Commission (“FCC”).

        2.     Count II of Nicole’s Complaint is based upon the Georgia Fair Business

Practices Act (“GFBPA”), Ga. Code §10-1-393 et seq. The GFBPA deems unlawful all

unfair or deceptive acts or practices in the conduct of consumer transactions and consumer

acts or practices in trade or commerce.

                                                         Taylor, Nicole v. JPMorgan Chase Bank
                                                                                     Complaint
                                           1/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 2 of 9 PAGEID #: 2




       3.     Count III of Nicole’s Complaint is based upon the tort of Invasion of Privacy

- Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts.

§652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

seclusion of another or her private affairs or concerns . . . that would be highly offensive

to a reasonable person.”

                                        PARTIES

       4.     Nicole is a natural person residing in DeKalb County, Georgia.

       5.     Nicole is a “consumer” as defined by Ga. Code §10-1-392(6).

       6.     Chase is a National Association and its principal place of business is located

at 1111 Polaris Parkway, Columbus, OH 43240.

       7.     Chase can be served at its registered agent CT Corporation System, 4400

Easton Commons Way, Suite 125, Columbus, Ohio 43219.

       8.     Chase is the successor by merger or acquisition of Chase Bank USA, N.A.

       9.     Chase acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                                    JURISDICTION

       10.    Jurisdiction of this court arises under 47 U.S.C. §227, 28 U.S.C. §§1331,

1332, 1367.

       11.    Subject matter jurisdiction is established under 47 U.S.C. §227 as the same

is a federal statute granting citizens a private right of action in federal court to recover

statutory damages.
                                                          Taylor, Nicole v. JPMorgan Chase Bank
                                                                                      Complaint
                                            2/9
   Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 3 of 9 PAGEID #: 3




        12.   Diversity jurisdiction is established under 28 U.S.C. §1332 as the matter in

controversy exceeds $75,000.00, Nicole is a citizen of Georgia, and Chase is a citizen of

Ohio.

        13.   Venue is proper pursuant to 28 U.S.C. §1391(b)(1) as Chase resides in this

District.

        14.   Chase is “at home” in Ohio; therefore, personal jurisdiction is established.

                              FACTUAL ALLEGATIONS

        15.   The debt(s) underlying this action were obligation(s) or alleged obligation(s)

of a consumer to pay money arising out of a transaction in which the money, property,

insurance or service which is the subject of the transaction is primarily for personal, family

or household purposes.

        16.   In or around April 2020, in an effort to collect on an alleged debt, Chase

began calling Nicole on her cellular telephone from the following phone numbers: (847)

426-8085; (210) 520-0146; (407) 732-2416; and (847) 426-9203.

        17.   Upon information and belief, these phone numbers are owned, operated or

controlled by Chase and/or its agent(s).

        18.   On or about April 8, 2020, at approximately 8:29 am, Nicole answered a call

from Chase and spoke with a representative.

        19.   After picking up the call, Nicole noticed an unusually long delay before

Chase’s representative began speaking, and heard a short burst of dialing tones, as well as

metallic voices, all consistent with the use of an automatic dialing system.

        20.   In the same call, the Chase representative indicated that Chase was
                                                           Taylor, Nicole v. JPMorgan Chase Bank
                                                                                       Complaint
                                             3/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 4 of 9 PAGEID #: 4




attempting to collect a debt from Nicole.

      21.    Nicole informed the representative that she did not have money to pay Chase

because she had been looking after other people, especially her 78-year-old mother, which

had caused her to overextend herself and fall behind on her payments and bills.

      22.    Nicole then instructed Chase’s representative to please only contact her by

mail from then on, and that she would contact Chase if anything changed, meaning when

she was able to make a payment again.

      23.    Despite Nicole expressly instructing Chase to not call her and informing

Chase that she could not pay at the time, Chase began a harassment campaign by calling

Nicole on her cellular phone relentlessly over the next three months, including on the

weekends.

      24.    Between April 8, 2020 and July 21, 2020, Chase called Nicole’s cellular

telephone no less than ONE HUNDRED AND SIXTY-FIVE (165) times after Nicole

revoked consent to be called.

      25.    Chase called Nicole almost every other day, including on the weekends.

      26.    Chase consistently called Nicole multiple times in a single day. For example,

Chase called Nicole six (6) times on June 9, 2020.

      27.    Upon information and belief, Chase called and texted, or attempted to call

and text, friends and family of Nicole with the intention that they would communicate to

Nicole that Chase was attempting to collect a debt from her, causing Nicole additional

embarrassment and distress.

      28.    Upon information and belief, Chase called Nicole and delivered prerecorded
                                                         Taylor, Nicole v. JPMorgan Chase Bank
                                                                                     Complaint
                                            4/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 5 of 9 PAGEID #: 5




or artificial voice messages.

          29.   Upon information and belief, Chase’s automatic dialer failed to return to the

on-hook state within 60 seconds of completion of dialing.

          30.   Chase is familiar with the TCPA and the GFBPA.

          31.   Chase’s conduct was not only done willfully but was done with the intention

of causing Nicole such distress, so as to induce her to pay the debt.

          32.   Each and every one of Chase’s telephone calls caused Nicole distraction and

temporary loss of use of her telephone line.

          33.   Chase intrusion upon Nicole’s seclusion was highly offensive to the

reasonable person, oppressive, outrageous, and exceeded reasonable collection efforts.

Chase’s conduct was especially egregious because Chase called relentlessly shortly after

Nicole had explained that she did not have money to repay Chase due to circumstances

outside of her control, and expressly revoked consent to be called. Further, the annoying

and oppressive calls were placed when Chase had actual knowledge that Nicole was

dealing with the stress of supporting her elderly mother.

          34.   As a result of Chase’s conduct, Nicole has sustained actual damages

including but not limited to, stress, anxiety, embarrassment, severe emotional and mental

pain and anguish.

                                          COUNT I

                          Violations of the TCPA, 47 U.S.C. §227

          35.   Nicole incorporates by reference the foregoing paragraphs as fully stated

herein.
                                                            Taylor, Nicole v. JPMorgan Chase Bank
                                                                                        Complaint
                                               5/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 6 of 9 PAGEID #: 6




      36.      Chase violated the TCPA. Chase’s violations include, but are not limited to

the following:

            a. Within four years prior to the filing of this action, on multiple occasions,

               Chase violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii) which states in pertinent

               part, “It shall be unlawful for any person within the United States . . . to make

               any call (other than a call made for emergency purposes or made with the

               prior express consent of the called party) using any automatic telephone

               dialing system or an artificial or prerecorded voice — to any telephone

               number assigned to a . . . cellular telephone service . . . or any service for

               which the called party is charged for the call.”

            b. Within four years prior to the filing of this action, on multiple occasions,

               Chase violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part, “It

               shall be unlawful for any person within the United States . . . to initiate any

               telephone call to any residential telephone line using an artificial or

               prerecorded voice to deliver a message without the prior express consent of

               the called party.”

      37.      As a result of Chase’s violations of 47 U.S.C. §227, Nicole is entitled to

declaratory judgment that Chase’s conduct violated the TCPA, and an award of five

hundred dollars ($500.00) in statutory damages for each and every violation, pursuant to

§227(b)(3)(B). If the Court finds that Chase knowingly and/or willfully violated the TCPA,

Nicole is entitled to an award of one thousand five hundred dollars ($1,500.00) for each

and every violation, pursuant to §227(b)(3)(B), (C).
                                                             Taylor, Nicole v. JPMorgan Chase Bank
                                                                                         Complaint
                                              6/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 7 of 9 PAGEID #: 7




                                            COUNT II

                          Violations of the GFBPA, Ga. Code §10-1-393

          38.      Nicole incorporates by reference the foregoing paragraphs as fully stated

herein.

          39.      Chase violated the GFBPA. Calling a consumer’s cellular phone repeatedly

after the consumer has asked that the calls stop, in an attempt to coerce the consumer into

repaying a consumer debt, is an unfair or deceptive act or practice. Ga. Code §10-1-393.

          40.      As a result of Chase’s violations of the GFBPA, Nicole is entitled to recover

actual damages, and attorneys’ fees and expenses of litigation. §10-1-399. If the Court finds

that Chase intentionally violated the GFBPA, Nicole is entitled to an award of treble

damages. Id.

                                            COUNT III

                  Violation of Invasion of Privacy — Intrusion Upon Seclusion

          41.      Nicole incorporates by reference the foregoing paragraphs as fully stated

herein.

          42.      Restatement of the Law, Second, Torts, §652B defines intrusion upon

seclusion as, “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another,

or his private affairs or concerns, is subject to liability to the other for invasion of privacy,

if the intrusion would be highly offensive to a reasonable person.”

          43.      Chase violated Nicole’s privacy. Chase’s violations include, but are not

limited to, the following:

                a. Chase intentionally intruded, physically or otherwise, upon Nicole’s solitude
                                                              Taylor, Nicole v. JPMorgan Chase Bank
                                                                                          Complaint
                                                 7/9
   Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 8 of 9 PAGEID #: 8




                and seclusion by engaging in harassing phone calls in an attempt to collect

                on an alleged debt despite a request for the calls to cease.

             b. The number and frequency of the telephone calls to Nicole by Chase after a

                request for the calls to cease constitute an intrusion on Nicole’s privacy and

                solitude.

             c. Chase’s conduct would be highly offensive to a reasonable person as Nicole

                received calls that often interrupted and occupied her telephone line.

             d. The frequency and volume of Chase’s calls were harassing to Nicole.

             e. Chase’s acts, as described above, were done intentionally with the purpose

                of coercing Nicole to pay an alleged debt which Chase had full and actual

                knowledge Nicole could not afford to pay.

             f. Chase’s actions demonstrate a willingness to cause additional suffering to an

                individual whom Chase knew to be dealing with the anxiety of supporting an

                elderly parent.

       44.      As a result of Chase’s violations of Nicole’s privacy, Chase is liable to Nicole

for actual damages. If the Court finds that Chase’s conduct was egregious, Nicole may

recover punitive damages.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Nicole hereby demands a trial by

jury of all issues triable by jury.

                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Nicole Taylor respectfully requests judgment be entered
                                                             Taylor, Nicole v. JPMorgan Chase Bank
                                                                                         Complaint
                                               8/9
  Case: 2:20-cv-04559-EAS-KAJ Doc #: 1 Filed: 09/02/20 Page: 9 of 9 PAGEID #: 9




against Defendant JPMorgan Chase Bank, N.A. for the following:

      A.     Declaratory judgment that Chase violated the TCPA and the GFBPA;

      B.     Statutory damages of $500.00 for each and every negligent violation of the

             TCPA pursuant to 47 U.S.C. §227(b)(3)(B);

      C.     Statutory damages of $1500.00 for each and every knowing and/or willful

             violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B), (C);

      D.     Actual damages pursuant to Ga. Code §10-1-399;

      E.     Treble damages for intentional violations of the GFBPA pursuant to Ga.

             Code §10-1-399;

      F.     Attorneys’ fees and expenses of litigation pursuant to Ga. Code §10-1-399;

      G.     Actual and punitive damages for Chase’s intrusion upon Nicole’s seclusion;

      H.     Awarding Nicole any pre-judgment and post-judgment interest as may be

             allowed under the law; and

      I.     Any other relief that this Honorable Court deems appropriate.

                                                RESPECTFULLY SUBMITTED

                                                COZMYK LAW OFFICES, LLC

Date: September 2, 2020                         /s/ Peter Cozmyk
                                                Peter Cozmyk (Bar #78862)
                                                6100 Oak Tree Blvd., Suite 200
                                                Independence, Ohio44131
                                                pcozmyk@cozmyklaw.com
                                                T: (877) 570-4440
                                                F: (216) 485-2125
                                                Attorneys for Plaintiff
                                                Nicole Taylor


                                                        Taylor, Nicole v. JPMorgan Chase Bank
                                                                                    Complaint
                                          9/9
